Detailed Action
This is a final Office action in response to communications received on 10/12/2020.  Claims 1, 4, 8, 11, 15 and 18 were amended. Claims 3, 10 and 17 were canceled. Claims 1-2, 4-9, 11-16 and 18-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments, filed 10/12/2020, to claims 4, 11 and 18 correcting the claims to recite “at least one class of the one or more classes” is sufficient to overcome the objection to the aforementioned claims.  Accordingly, the objection to claims 4, 11 and 18, as filed in (3) of the Non-Final Office action filed 7/10/2020, is withdrawn.  
Applicant’s amendments, filed 10/12/2020, to claim 15 reciting “a non-transitory computer readable storage medium of the system having program instructions embodied therewith” remedy the claim not explicitly listing what hardware/elements the system itself actually comprises and are sufficient to overcome the rejection to the aforementioned claim. Accordingly, the rejection of claims 15-20 under 101, as filed in (4) of the Non-Final Office action filed 7/10/2020, is withdrawn.  
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Gupta and Mazzarella have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant’s arguments in the Remarks, filed 10/12/2020, with respect to the claims rejected under 103 have been fully considered but are considered moot because the amendments to claims 1, 8 and 15 require new grounds of rejection necessitated by amendments.
The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-9 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0006695 A1), further in view of Mazzarella (US 2017/0366976 A1), further in view of DeWitt (US 2016/0345176 A1).
 Regarding claim 1, Gupta teaches the limitations of claim 1 substantially as follows:
A method for managing electronic devices connected to a communications channel, the method comprising: (Gupta; Para. [0008]: Method for controlling remote communication of IoT devices (i.e. managing electronic devices) with a proximal network (i.e. connected to a communications channel))
disabling at least one communication channel available at a location in response to receiving a trigger signal; and (Gupta; Paras. [0008], [0023] & [0025]: Disabling remote communications (i.e. at least one communication channel) of a proximal network (i.e. at a location) in response to a user device being detected in the proximal network (i.e. in response to receiving a trigger signal))
Gupta does not teach the limitations of claim 1 as follows:
connecting a plurality of ; and 
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from two or more of the electronic devices. 
However, in the same field of endeavor, Mazzarella discloses the limitations of claim 1 as follows:
connecting a plurality of ; and (Mazzarella; Paras. [0002], [0053]-[0054] & [0056]-[0057]: Connecting one or more wireless devices of public safety access users (i.e. plurality of electronic devices) to a virtual private network at an emergency location (i.e. established at the location) in a situation where primary communications capability between personnel are blocked/lost (i.e. in response to the disabling))
Mazzarella is combinable with Gupta because both are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta to incorporate the connection of devices to a VPN in situations where primary communications are blocked/lost as in Mazzarella in order to improve the security of the system by providing a means by which specific communications may still be allowed in the disabled area.
 Gupta and Mazzarella do not teach the limitations of claim 1 as follows:
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from two or more of the electronic devices. 
However, in the same field of endeavor, DeWitt discloses the limitations of claim 1 as follows:
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from two or more of the electronic devices. (DeWitt; Paras. [0033]-[0035] & [0048]: Identifying individuals and associated mobile devices (i.e. separating the one or more of the plurality of electronic devices) and authenticating to determine level of trusted player, guest or patron identity (i.e. one or more classes) based on identifying the user and sensor data from one or more master sensors (i.e. sensor data from two or more of the electronic devices))
DeWitt is combinable with Gupta and Mazzarella because both are from the same field of endeavor of managing connection of devices based on gathered information regarding the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta and Mazzarella to incorporate the determination of degree of trust of a user and associated device as in DeWitt in order to improve the security of the system by providing a means by which devices to be connected are authenticated and evaluated prior to connection.

Regarding claim 8, Gupta teaches the limitations of claim 8 substantially as follows:
A computer system for managing electronic devices connected to a communications channel, the computer system comprising: (Gupta; Para. [0008]: System for controlling remote communication of IoT devices (i.e. managing electronic devices) with a proximal network (i.e. connected to a communications channel))
one or more wireless network hubs, one or more processors, one or more computer- readable memories, one or more computer-readable tangible storage medium, and (Gupta; Paras. [0008], [0021] & [0026]: The system comprises a network access point (i.e. wireless network hub), one or more processors, computer readable storage medium (i.e. computer readable memories, one or more computer readable tangible storage medium))
program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: (Gupta; Paras. [0008], [0021] & [0026]: Computer instructions (i.e. program instructions) stored on the computer readable storage medium (i.e. stored on at least one of the one or more computer readable tangible storage medium) for execution by the processors to perform system functions)
disabling at least one communication channel available at a location in response to receiving a trigger signal; and (Gupta; Paras. [0008], [0023] & [0025]: Disabling remote communications (i.e. at least one communication channel) of a proximal network (i.e. at a location) in response to a user device being detected in the proximal network (i.e. in response to receiving a trigger signal))
Gupta does not teach the limitations of claim 8 as follows:
connecting a plurality of one or more electronic devices to a virtual private network (VPN) established at the location in response to the disabling; and 
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from two or more of the electronic devices. 
However, in the same field of endeavor, Mazzarella discloses the limitations of claim 8 as follows:
connecting a plurality of one or more electronic devices to a virtual private network (VPN) established at the location in response to the disabling; and (Mazzarella; Paras. [0002], [0053]-[0054] & [0056]-[0057]: Connecting one or more wireless devices of public safety access users (i.e. plurality of electronic devices) to a virtual private network at an emergency location (i.e. established at the location) in a situation where primary communications capability between personnel are blocked/lost (i.e. in response to the disabling))
Mazzarella is combinable with Gupta because both are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta to incorporate the connection of devices to a VPN in situations where primary communications are blocked/lost as in Mazzarella 
Gupta and Mazzarella do not teach the limitations of claim 8 as follows:
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from two or more of the electronic devices. 
However, in the same field of endeavor, DeWitt discloses the limitations of claim 8 as follows:
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from two or more of the electronic devices. (DeWitt; Paras. [0033]-[0035] & [0048]: Identifying individuals and associated mobile devices (i.e. separating the one or more of the plurality of electronic devices) and authenticating to determine level of trusted player, guest or patron identity (i.e. one or more classes) based on identifying the user and sensor data from one or more master sensors (i.e. sensor data from two or more of the electronic devices))
DeWitt is combinable with Gupta and Mazzarella because both are from the same field of endeavor of managing connection of devices based on gathered information regarding the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta and Mazzarella to incorporate the determination of degree of trust of a user and associated device as in DeWitt in order to improve the security of the system 

Regarding claim 15, Gupta teaches the limitations of claim 15 substantially as follows:
A computer program product for managing electronic devices connected to a communications channel, the computer program product comprising (Gupta; Para. [0008]: System for controlling remote communication of IoT devices (i.e. managing electronic devices) with a proximal network (i.e. connected to a communications channel))
a non- transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: (Gupta; Paras. [0008], [0021] & [0026]: Computer instructions (i.e. program instructions) stored on the computer readable storage medium (i.e. non-transitory computer readable storage medium) for execution by the processors to perform system functions)
disabling at least one communication channel available at a location in response to receiving a trigger signal; and (Gupta; Paras. [0008], [0023] & [0025]: Disabling remote communications (i.e. at least one communication channel) of a proximal network (i.e. at a location) in response to a user device being detected in the proximal network (i.e. in response to receiving a trigger signal))
Gupta does not teach the limitations of claim 15 as follows:
connecting a plurality of one or more electronic devices to a virtual private network (VPN) established at the location in response to the disabling; and separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from two or more of the electronic devices. 
However, in the same field of endeavor, Mazzarella discloses the limitations of claim 15 as follows:
connecting a plurality of one or more electronic devices to a virtual private network (VPN) established at the location in response to the disabling; and (Mazzarella; Paras. [0002], [0053]-[0054] & [0056]-[0057]: Connecting one or more wireless devices of public safety access users (i.e. electronic devices) to a virtual private network at an emergency location (i.e. established at the location) in a situation where primary communications capability between personnel are blocked/lost (i.e. in response to the disabling))
Mazzarella is combinable with Gupta because both are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta to incorporate the connection of devices to a VPN in situations where primary communications are blocked/lost as in Mazzarella in order to improve the security of the system by providing a means by which specific communications may still be allowed in the disabled area.
Gupta and Mazzarella do not teach the limitations of claim 15 as follows:
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from two or more of the electronic devices. 
However, in the same field of endeavor, DeWitt discloses the limitations of claim 15 as follows:
separating the one or more of the plurality of electronic devices into one or more classes based on an identity of at least one user and sensor data from two or more of the electronic devices. (DeWitt; Paras. [0033]-[0035] & [0048]: Identifying individuals and associated mobile devices (i.e. separating the one or more of the plurality of electronic devices) and authenticating to determine level of trusted player, guest or patron identity (i.e. one or more classes) based on identifying the user and sensor data from one or more master sensors (i.e. sensor data from two or more of the electronic devices))
DeWitt is combinable with Gupta and Mazzarella because both are from the same field of endeavor of managing connection of devices based on gathered information regarding the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta and Mazzarella to incorporate the determination of degree of trust of a user and associated device as in DeWitt in order to improve the security of the system by providing a means by which devices to be connected are authenticated and evaluated prior to connection.

Regarding claims 2, 9 and 16, Gupta, Mazzarella and DeWitt teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Gupta, Mazzarella and DeWitt teach the limitations of claims 2, 9 and 16 as follows:
communicating, via the VPN, a message to at least one of the one or more electronic devices.  (Mazzarella; Paras. [0053]-[0054], [0056]-[0057] & [0075]: Communicating, via the virtual private network, a notification (i.e. message) to the wireless devices of public safety access users (i.e. at least one of the one or more electronic devices))
Mazzarella is further combinable with Gupta and DeWitt because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Gupta and DeWitt to incorporate the notifying users of the VPN in Mazzarella in order to improve the security of the system by providing a notification to users regarding emergent events.

Regarding claims 7 and 14, Gupta, Mazzarella and DeWitt teach the method of claim 1 and the computer system of claim 8.
Gupta, Mazzarella and DeWitt teach the limitations of claims 7 and 14 as follows:
wherein the one or more electronic devices are selected from a list consisting of:  P201707775US0123 of 27one or more mobile devices, one or more unmanned vehicles, one or more network- enabled sensors, one or more augmented reality headsets, and one or more computing devices.  (Gupta; Para. [0038]: Registered used devices (i.e. one or more electronic devices) may be mobile phones (i.e. mobile devices))

Claims 4, 11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0006695 A1), further in view of Mazzarella (US 2017/0366976 A1), further in view of DeWitt (US 2016/0345176 A1), as applied to claims 1, 8 and 15, further in view of Burkley (US 7034678 B2).
Regarding claims 4, 11 and 18, Gupta, Mazzarella, and DeWitt teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Gupta, Mazzarella and DeWitt do not teach the limitations of 4, 11 and 18 as follows:
modifying at least one message based on at least one class of the one or more classes.
Burkley teaches the limitations of claims 4, 11 and 18 as follows:
modifying at least one message based on at least one class of the one or more classes.  (Burkley; Col. 4, lines 51-67; Col. 9, lines 19-32; Col. 11, lines 25-30; Col. 15, line 50 – Col. 16, line 15; Modifying a response/message based on the type of first responder (i.e. based on at least one class of the one or more classes) and the particular situation) 
Burkley is combinable with Gupta, Mazzarella and DeWitt because all are from the same field of endeavor of managing connection of devices based on events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta, Mazzarella and DeWitt to incorporate the capability to distinguish/identify types of user devices as in Burkley in order to improve the security of the system by providing a means to .

Claims 5, 12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0006695 A1), further in view of Mazzarella (US 2017/0366976 A1), further in view of DeWitt (US 2016/0345176 A1), as applied to claims 1, 8 and 15, further in view of Heshmati (US 2015/0288687 A1).
 Regarding claims 5, 12 and 19, Gupta, Mazzarella and DeWitt teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Gupta, Mazzarella and DeWitt do not teach the limitations of claims 5, 12 and 19 as follows:
authenticating an electronic device using sensor data from two or more electronic devices.  
However, in the same field of endeavor, Heshmati discloses the limitations of claims 5, 12 and 19 as follows:
authenticating an electronic device using sensor data from two or more electronic devices.  (Heshmati; Paras. [0049] & [0051]: Authenticating a user of a wearable device (i.e. authenticating an electronic device) using sensor data from one or more sensors (i.e. two or more electronic devices))
Heshmati is combinable with Gupta, Mazzarella and DeWitt because all are from the same field of endeavor of managing connection of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2015/0006695 A1), further in view of Mazzarella (US 2017/0366976 A1), further in view of DeWitt (US 2016/0345176 A1), as applied to claims 1, 8 and 15, further in view of Ting (US 2007/0186106 A1).
 Regarding claims 6, 13 and 20, Gupta, Mazzarella and DeWitt teach the method of claim 1, the computer system of claim 8 and the computer program product of claim 15.
Gupta, Mazzarella and DeWitt do not teach the limitations of claims 6, 13 and 20 as follows:
connecting the one or more electronic devices to the VPN based on a form of authentication that is modified from non-biometric to biometric.  
However, in the same field of endeavor, Ting discloses the limitations of claims 6, 13 and 20 as follows:
connecting the one or more electronic devices to the VPN based on a form of authentication that is modified from non-biometric to biometric.  (Ting; Paras. [0009], [0090] & [0098]: Connecting a client machine (i.e. one or more electronic devices) to a VPN by authentication using a location based signature (i.e. form of authentication) which may be then combined with biometric authentication data (i.e. modified from non-biometric to biometric))
Ting is combinable with Gupta, Mazzarella and DeWitt because all are from the same field of endeavor of managing connection of devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gupta, Mazzarella and DeWitt to incorporate the authentication of connected devices via non-biometric and biometric means as in Ting in order to improve the security of the system by providing multiple means by which a device may be authenticated.

Prior art not relied upon, but considered
	Feeser (US 8850547 B1) which discloses connecting a remote access client device to a VPN network after having quarantined the device (i.e. disabled the device) and performed a successful inspection.

Conclusion
For the above-stated reasons, claims 1-2, 4-9, 11-16 and 18-20 are rejected.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/B.I.N./Examiner, Art Unit 2438 

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498